Appeal from an order of the Supreme Court, Erie County (Frank A. Sedita, Jr., J.), entered January 9, 2006 in a personal injury action. The order, among other things, granted third-party plaintiff’s cross motion seeking attorneys fees and disbursements from third-party defendant.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Newman v Regent Contr. Corp. (31 AD3d 1133 [2006]). Present—Pigott, Jr., P.J., Hurlbutt, Scudder, Green and Hayes, JJ.